          Case 1:19-mj-06580-UA Document 1 Filed 07/15/19 Page 1 of 4




Approve~~ ~
             ASSiSt::IltUilit~Attorney
                        . Finke


Before:      HON. KEVIN N. FOX
             United States Magistrate Judge
             Southern District of New York

                                   - - - x

UNITED STATES OF AMERICA                        clMP~A!J-,
                                                      I   _;'   .,. ./   ,..-" ';• {,.,..... ,/
                                                          ""'i°-c. '''•.\ ;,.             I
             - v.   -                           Violatioi'f-~~
                                                                                                  •. 1~

                                                21    u.s.c.                §           846        i.     ~
CLAUDIA JUAREZ,                                                                                   ~~
                                                                                                    /
                                                                                                          ·_.

                                                                                                                /}.
                                                                                                                 .__


                    Defendant.                  COUNTY OF OFFENSE:
                                                NEW YORK
                                         x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          MATTHEW FERTOLI, being duly sworn, deposes and says
that he is a Task Force Officer with the Drug Enforcement
Administration ("DEA") and charges as follows:

                                   COUNT ONE
                             (Narcotics Conspiracy)

          1.   In or about July 2019, in the Southern District
of New York and elsewhere, CLAUDIA JUAREZ, the defendant, and
others known and unknown, intentionally and knowingly did
combine, conspire, confederate, and agree together and with each
other to violate the narcotics laws of the United States.

          2.   It was a part and an object of the conspiracy
that CLAUDIA JUAREZ, the defendant, and others known and
unknown, would and did distribute and possess with intent to
distribute a controlled substance, in violation of Title 21,
United States Code, Section 841(a) (1).

          3.   The controlled substance that CLAUDIA JUAREZ, the
defendant, conspired to distribute and possess with intent to
distribute was 1 kilogram and more of mixtures and substances
       Case 1:19-mj-06580-UA Document 1 Filed 07/15/19 Page 2 of 4


                                   2

containing a detectable amount of heroin, in violation of Title
21, United States Code, Section 84l(b) (1) (A).

            (Title 21, United States Code, Section 846.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          4.   I am a Task Force Officer with the DEA and I have
been personally involved in the investigation of this matter.
This affidavit is based upon my personal participation in the
investigation of this matter, and my review of documents as well
as my conversations with law enforcement agents and witnesses.
Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
the facts that I have learned during the course of my
investigation. Where the actions, statements, and conversations
of others are reported herein, they are reported in substance
and in part, except where otherwise indicated.

          5.   Based on my participation in this investigation,
including my review of law enforcement reports and records and
my conversations with other law enforcement officers, I have
learned the following, in substance and in part:

               a.   On or about July 14, 2019, law enforcement
officers surveilled a particular location ~n New York, New York
and observed an individual driving an automobile
("Automobile-1") while using a mobile cellular telephone, which
is a violation of New York State Vehicle and Traffic Law.

               b.   Law enforcement officers conducted a traffic
stop of Automobile-1.  The driver presented identification and
law enforcement officers identified her as CLAUDIA JUAREZ, the
defendant.  No one else was in Automobile-1. JUAREZ then
verbally consented to a search of Automobile-1.

               c.    Law enforcement officers began to conduct a
search of Automobile-1 and as they approached the trunk JUAREZ
revoked her consent.   JUAREZ was then detained as law
enforcement officers waited for a certified narcotics detection
canine handler and a trained canine to arrive. While detained,
JUAREZ stated to law enforcement officers, without prompting, in
substance and in part, "I think I know what you are looking for,
I was supposed to pick up money." JUAREZ continued and stated,
in substance and in part, that there were no drugs in the car.
Law enforcement officers inquired whether JUAREZ would provide
       Case 1:19-mj-06580-UA Document 1 Filed 07/15/19 Page 3 of 4


                                  3

consent to search Automobile-1 and JUAREZ agreed both verbally
and in writing.

                d.     Prior to resuming the search, a law
enforcement officer who is a certified narcotics detection
canine handler ("Officer-1") then exposed his trained canine
 ("Canine-1") to Automobile-1 for inspection.  Canine-1 reacted,
indicating the presence of narcotics, near the trunk of
Automobile-1. A law enforcement officer then opened the trunk
of Automobile-1 and cut open the spare tire inside the trunk.
Inside the tire were several packages· (the "Packages") that
appeared, based on the officers' training and experience, to be
narcotics.   JUAREZ was placed under arrest.

               e.   Law enforcement officers advised JUAREZ of
her Miranda rights.  JUAREZ agreed to speak with the officers.
JUAREZ stated, in substance and in part, that she was in the
area to retrieve the proceeds of narcotics sales from others but
that she did not know there were narcotics in Automobile-1.
JUAREZ further stated, in substance and in part, that another
individual for whom she agreed to come to the New York City area
to pick-up the narcotics proceeds borrowed Automobile-1 for
approximately one hour soon before JUAREZ drove to in or around
New York City to obtain the narcotics proceeds.

           6.  Based on my participation in this investigation,
including my review of law enforcement reports and records and
my conversations with other law enforcement officers, I have
learned that the Packages weighed approximately 4.37 kilograms,
were field tested, and tested positive for the presence of
heroin.
             Case 1:19-mj-06580-UA Document 1 Filed 07/15/19 Page 4 of 4


                                         4


                WHEREFORE, deponent respectfully requests that CLAUDIA
      JUAREZ, the defendant, be imprisoned or bailed, as the case may
      be.




      Sworn to before me this
      15th day of July, 2019

         ! (''4-~<---;·~--{~'    <Jr
      THE HONORABLE KEVIN N. FOX
      UNITED STATES MAGISTRATE JUDGE
      SOUTHERN DISTRICT OF NEW YORK




--.
